OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
There is substantial evidence in the record to support the determination of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause.
Although claimant contends that she was denied a fair hearing by the referee’s refusal to consider a physician’s report of an injury which she alleges was inflicted by her employer, we conclude that exclusion of such evidence, helpful as it might have been to corroborate claimant’s allegation of a physical assault upon her person, did not constitute a denial of due process. The record indicates that claimant was afforded a sufficient opportunity to present proof in support of her claim, and any probative value which the physician’s report may have had seems highly speculative in light of the *869claimant’s voluntary request to return to work only one hour after leaving her employment.
As to claimant’s assertion that the referee gave undue weight to irrelevant considerations in reaching his findings, we note that the Unemployment Insurance Appeal Board and the referees "shall not be bound by common law or statutory rules of evidence or by technical or formal rules of procedure but may conduct the hearings and appeals in such manner as to ascertain the substantial rights of the parties.” (Labor Law, § 622, subd 2.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order affirmed.